DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a Non-Final Office Action.
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Claim Objection
Claim 11 is objected to because of the following informality: claim 11 line 17 ends claim limitation with a period, wherein line 17 is not the end of the claim.  In accordance to MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 12, 16, 19, and 20 each recite the limitation for performing scheduling “…based upon the stored market participant risk preferences,” however there is insufficient antecedent basis for “the stored market participant risk preferences.”  None of these claims introduce a feature related to risk, preferences, or storage of risk preferences prior to referring to “the stored market participant risk preferences.” 
Claims 2-11, 13-15, and 17-18 depend from claims 1/12/16, respectively, and fail to cure the deficiency noted above, and are therefore similarly indefinite.
Claims 2, 7, and 14 each recite the limitation of “the stored past data,” which appears to lack antecedent basis.  While independent claims 1/12 introduce a step for “receiving data including past data,” there is no express or inherent requirement in the claims for storing any of the past data.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-11), the method (claims 12-15), the method (claims 16-18), the non-transitory computer readable medium (claim 19), and the system (claim 20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied. 
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts that can be performed in the human mind or by pen and paper such as observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims further fall into the “Mathematical concept” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A system for allocating electrical energy that includes distributing and 2receiving electrical energy using a mobile electrical energy storage (MEES) system 3at locations of a power supplier in a market-based resource allocation system by a 4market participant, and wherein a transceiver receives data including past data and 5other data, and a memory with executable programs and stored data, comprising:  6a processor connected to the transceiver and the memory, the processor is 7configured to 8determine allocating amounts of the electrical energy for the MEES system 9and for each time interval for all time intervals for an upcoming operating time 10period based on a set of uncertain parameters using an optimization model by:  11calculate an objective function of the optimization model based on a 12subset of the uncertain parameters including energy and reserve market 13prices, renewable energy production and electric energy demands;  14identify periodic and aggregate constraints, and update the objective 15function using a subset of the identified periodic and aggregate constraints, 16while optimizing the objective function for a value hierarchy associated with 17energy and reserve bidding scenarios for the market participant and delivery 18scheduling for the MEES system based upon the stored market participant 19risk preferences; and  20control the scheduling of the MEES system between the locations of 21the energy storage devices of the power supplier, according to (a) the 22distribution of the amount of the electrical energy to the locations of energy 23storage devices of the power supplier for discharging, and (b) the receiving of the amount of the electrical energy for the MEES system at the locations 59MERL-3295 SUN et al. 25of the energy storage devices of the power supplier for charging the MEES 26system, in accordance with the determined schedule of the MEES system 27and the allocation of the distribution and receiving amounts of electrical 28energy from the updated objective function, wherein the MEES system is 29charged or discharged in accordance with the determined schedule of the 30MEES system and the allocation of the distribution and receiving amounts of 31electrical energy for the upcoming time intervals. Claim 12 recite substantially the same limitation as claim 1 and therefore subject to the same rationale.  
The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 19, are: A non-transitory computer readable storage medium embodied thereon a 2program executable by a computer for performing a method, the method for 3allocating electrical energy that includes distributing and receiving electrical 4energy using a mobile electrical energy storage (MEES) system at locations of a 5power supplier in a market-based resource allocation system by a market 6participant, each power supplier location includes one or a combination of an 7energy storage device, a renewable resource or an electrical load, and having 8executable programs and stored data in a memory, comprising:  9receiving data via a transceiver including past data and other data, the past 10data includes: (1) past energy and reserve market clearing price and quantity data from independent system operator (ISO), (2) past renewable generation and 68MERL-3295 SUN et al. 12consumption demand data from a virtual power plant (VPP), and (3) past weather 13data; and the other data includes: (a) market participant data associated with 14confidence levels of the market participant related with conditional values at risk,  15(b) market participant electrical energy production data, and (c) energy related 16data;  17using a processor connected to the transceiver and the memory, the 18processor is configured for 19determining allocating amounts of the electrical energy for the MEES 20system and scheduling the amounts of the electrical energy of the MEES system 21for each time interval for all time intervals for an upcoming operating time period 22based on a set of uncertain parameters using an optimization model by;  23calculating an objective function of the optimization model based on a 24subset of the uncertain parameters including energy and reserve market 25prices, renewable energy production and electric energy demands;  26identifying periodic and aggregate constraints, and updating the 27objective function using a subset of the identified periodic and aggregate 28constraints, while optimizing the objective function for a value hierarchy 29associated with energy and reserve bidding scenarios for the market 30participant and delivery scheduling for the MEES system based upon the 31stored market participant risk preferences;  32controlling the scheduling of the MEES system between the locations 33of the energy storage devices of the power supplier, according to (a) the 34distribution of the amount of the electrical energy to the locations of energy 35storage devices of the power supplier for discharging, and (b) the receiving 36of the amount of the electrical energy for the MEES system at the locations of the energy storage devices of the power supplier for charging the MEES 69MERL-3295 SUN et al. 38system, in accordance with the determined schedule of the MEES system 39and the allocation of the distribution and receiving amounts of electrical 40energy from the updated objective function, wherein the MEES system is 41charged or discharged in accordance with the determined schedule of the 42MEES system and the allocation of the distribution and receiving amounts of 43electrical energy for the upcoming time intervals. Claims 20 and 16 recite substantially the same limitation as claim 19 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system, a non-transitory computer readable storage medium embodied thereon a 2program executable by a computer for performing a method, 2receiving electrical energy using a mobile electrical energy storage (MEES) system, a transceiver receives data including past data and 5other data (this step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g)), and a memory with executable programs and stored data, comprising:  6a processor connected to the transceiver and the memory, the processor, and 20control the scheduling of the MEES system between the locations of 21the energy storage devices of the power supplier to implement the abstract idea(this step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data (post-solution activity), which is not indicative of a practical application, as noted in MPEP 2106.05(g)).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paragraphs [fig. 11a] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  These element(s)/limitation(s) amount to mere generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). As explained in that section of the MPEP, a claim directed to a judicial exception cannot be made eligible simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. These particular element(s)/limitation(s) do not meaningfully limit the claim because they simply amount to applying the abstract idea in the field of use of an energy management system. Therefore, these particular claim element(s)/limitation(s) do not add significantly more for at least this reason.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system, a non-transitory computer readable storage medium embodied thereon a 2program executable by a computer for performing a method, 2receiving electrical energy using a mobile electrical energy storage (MEES) system, a transceiver receives data including past data and 5other data (pre-solution activity), and a memory with executable programs and stored data, comprising:  6a processor connected to the transceiver and the memory, the processor, and 20control the scheduling of the MEES system between the locations of 21the energy storage devices of the power supplier to implement the abstract idea(post-solution activity and recited at a high level of generality without any details on how the implementation is done).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 11a) describe generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. 
Further these steps transceiver receives data including past data and 5other data and 20control the scheduling of the MEES system between the locations of 21the energy storage devices of the power supplier amount at most to insignificant extra-solution activities, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more is the abstract idea. See MPEP 2106.05 - Examples that the courts have indicated may be sufficient to show an improvement in existing technology include gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claim 3 recite the MEES system includes one or a 2combination of vehicles, trains, planes or boats, to transport one or more storage 3devices configured to transport stored electrical energy to the locations of the 4power supplier via the MEES system, and receive electrical energy from one or a 5combination of the energy storage device of the power supplier, a renewable 6 resource of the power supplier, or a power grid, by charging the one more storages60MERL-3295SUN et al. 7devices of the MEES system where the MEES system is to transport the received 8electrical energy to another location, however it is recited at a high level of generality an amount to post solution activity, which is not sufficient to amount to a practical application (as noted in the 2019 PEG). These elements have been considered, but merely serve to tie the invention to a particular operating environment, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In accordance to MPEP 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligible, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Claim 8 recites the power supplier includes one or a 2combination of, aggregate electric load, aggregate renewable resource, and  3electrical energy storage that connects with a power grid at one or more locations 4within the power grid, these elements have been considered, but merely serve to tie the invention to a particular operating environment, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In accordance to MPEP 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligible, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mathematical concept and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Allowable subject Matter
Claims 1-20 would be allowable, if they were amended in such a way to overcome the 35 U.S.C. 101 rejection and claim objection set forth in the action. 
The closet prior art of record is Vikrant Shyamkant Kaulgud (US 2013/0262197 A1, hereinafter “Kaulgud”), Ke Ma (US 2020/0409319 A1, hereinafter “MA”), Peyman Karimyan (NPL (2016), “Stochastic approach to represent distributed energy resources in the form of a virtual power plant in energy and reserve markets”, hereinafter “Karimyan”), and Rinalini Lahon (NPL (2018), “Risk-based coalition of cooperative microgrids in electricity market environment”, hereinafter “Lahon”). 
The prior art of record does not teach or render obvious the limitation of sampling determine allocating amounts of the electrical energy for the MEES system 9and for each time interval for all time intervals for an upcoming operating time 10period based on a set of uncertain parameters using an optimization model by;  11calculate an objective function of the optimization model based on a 12subset of the uncertain parameters including energy and reserve market 13prices, renewable energy production and electric energy demands;  14identify periodic and aggregate constraints, and update the objective 15function using a subset of the identified periodic and aggregate constraints, 16while optimizing the objective function for a value hierarchy associated with 17energy and reserve bidding scenarios for the market participant and delivery 18scheduling for the MEES system based upon the stored market participant 19risk preferences; and  20control the scheduling of the MEES system between the locations of 21the energy storage devices of the power supplier, according to (a) the 22distribution of the amount of the electrical energy to the locations of energy 23storage devices of the power supplier for discharging, and (b) the receiving 24 of the amount of the electrical energy for the MEES system at the locations 59MERL-3295 SUN et al. 25of the energy storage devices of the power supplier for charging the MEES 26system, in accordance with the determined schedule of the MEES system 27and the allocation of the distribution and receiving amounts of electrical 28energy from the updated objective function, wherein the MEES system is 29charged or discharged in accordance with the determined schedule of the 30MEES system and the allocation of the distribution and receiving amounts of 31electrical energy for the upcoming time intervals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683